                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GLENN LEE SELDEN,

             Petitioner,

v.                                                  Case No.: 2:19-cv-37-FtM-38MRM

ELIZABETH M. WARREN,

              Respondent.
                                           /

                                 OPINION AND ORDER1

       Before the Court is Petitioner Glenn Lee Seldon’s Motion for Leave to Appeal In

Forma Pauperis (Doc. 19) filed on March 29, 2019. No response has been filed. For the

following reasons, the Motion to Appeal In Forma Pauperis is granted.

       Federal Rule of Appellate Procedure 24(a)(1) provides that a party to a district-

court action who desires to appeal in forma pauperis must file a motion in the district court.

The motion must attach an affidavit showing the party’s inability to pay and state the

issues that will be presented on appeal. Id. Petitioner has demonstrated an inability to

pay the appellate filing fee (Doc. 4). However, an appeal may not be taken in forma

pauperis if the court determines that it is not taken in good faith. 28 U.S.C. § 1915(a) (3).

“[T]o determine that an appeal is in good faith, a court need only find that a reasonable


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
person could suppose that the appeal has some merit.” Walker v. O’Brien, 216 F.3d 626,

631 (7th Cir. 2000).

       On January 25, 2019, Petitioner’s Petition was dismissed as successive. (Doc. 5).

The Court provided Plaintiff with the proper forms to seek review from the Eleventh Circuit

Court of Appeals to determine if he is eligible to file a successive appeal. No certificate

of appealability (COA) was issued because a COA is not required for an appeal of an

order dismissing a petitioner’s filing as a successive habeas petition. 28 U.S.C. § 2253(c);

Hubbard v. Campbell, 379 F. 3d 1245, 1247 (11th Cir. 2004). The appeal is considered

taken in good faith.

       Accordingly, it is now

       ORDERED:

       Petitioner Glenn Lee Seldon’s Motion for Leave to Appeal In Forma Pauperis (Doc.

19) is GRANTED.

       DONE and ORDERED in Fort Myers, Florida this 16th day of April, 2019.




SA: FTMP-2

Copies:
All Parties of Record




                                             2
